Exhibit 10.1

ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT, dated as of March 30, 2012, made by HOS Port, LLC, a
Delaware limited liability company (the “Additional Obligor”), in favor of Wells
Fargo Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”) for the financial institutions (the “Lenders”) that are
or may become parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

W I T N E S S E T H:

WHEREAS, Hornbeck Offshore Services, LLC and Hornbeck Offshore Transportation,
LLC, each a limited liability company duly formed and existing under the laws of
the State of Delaware (the “Borrowers”), the Administrative Agent and the
Lenders have entered into an amended and restated credit agreement, dated as of
November 2, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Affiliates (other than the Additional Obligor) have entered into the
Amended and Restated Guaranty and Collateral Agreement, dated as of November 2,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Guaranty and Collateral Agreement”) in favor of the Administrative Agent for
the benefit of the Guaranteed Creditors;

WHEREAS, the Credit Agreement requires the Additional Obligor to become a party
to the Guaranty and Collateral Agreement; and

WHEREAS, the Additional Obligor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guaranty and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Obligor, as provided in Section 9.13 of the
Guaranty and Collateral Agreement, hereby becomes a party to the Guaranty and
Collateral Agreement as an Obligor thereunder with the same force and effect as
if originally named therein as an Obligor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of an
Obligor thereunder and if such Additional Obligor is a Borrower, expressly
grants to the Administrative Agent for the benefit of the Guaranteed Creditors,
a security interest in all Collateral owned by such Additional Obligor to secure
all of such Additional Obligor’s obligations and liabilities thereunder. The
information set forth herein is hereby added to the information set forth in
Schedules 1 through 4 to the Guaranty and Collateral Agreement. The Additional
Obligor hereby represents and warrants that each of the representations and
warranties contained in Article IV of the Guaranty and Collateral Agreement is
true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.



--------------------------------------------------------------------------------

2. Governing Law. This Assumption Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

HOS PORT, LLC By:  

/s/ James O. Harp, Jr.

  James O. Harp, Jr.   Executive Vice President and   Chief Financial Officer